Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/09/2022 has been entered. Claims 1-13 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 6,848,815) in view of Peng (US 2020/0017176) and Ebel (US 7,832,695).
	Re claim 11: Born teaches a lighted pole for mounting on a watercraft, the lighted pole comprising: a mounting portion (15, 18, fig. 1) for securing the lighted pole (see fig. 1) to the watercraft (see fig. 4); a rigid pole (25, fig. 1) supporting a light source (33, fig. 2) at a first end (top end, fig. 2); and a flexible, resilient member (24, fig. 1) connecting the mounting portion (15, 18) to a second end of the rigid pole (bottom end of 25, fig. 1) to provide a joint (see fig. 1) about which the rigid pole (25) bends (see fig. 1) with respect to the mounting portion (15, 18).
However, Born fails to teach the mounting portion has a first surface for pivotal connection with a second surface on the lighted pole for manually and selectively positioning the lighted pole with respect to the mounting portion, wherein the second surface extends away from the lighted pole along an axis parallel to a length of the lighted pole and wherein the second surface on the lighted pole is offset from an opening in a base of lighted pole; and a flexible, resilient spring connecting the mounting portion.
Peng teaches the mounting portion (321, fig. 4) has a first surface (vertical surface of 321, fig. 4) for pivotal connection (adjustable, see para [0031]) with a second surface on the lighted pole (vertical surface of 32 mounted to 321, fig. 4) for manually and selectively positioning (adjustable, see para [0031]) the lighted pole with respect to the mounting portion (321), wherein the second surface (surface of 32 connected to 321, fig. 7) extends away from the lighted pole (extends downward away from 3, fig. 7) along an axis (axis of 3, fig. 7) parallel to a length of the lighted pole (vertical length of 3, fig. 7) and wherein the second surface (vertical surface of 32, fig. 7) on the lighted pole (3) is offset from an opening (middle opening of 32 above 322, fig. 5) in a base (base 32, fig. 7) of lighted pole (3).
Ebel teaches a mounting portion (100, fig. 1), a rigid pole (300, fig. 1), and a flexible, resilient spring (200, fig. 1) connecting the mounting portion (100, fig. 1) to a second end of the rigid pole (bottom end of 300) to provide a joint (see fig. 4) about which the rigid pole (300) bends (see figs. 3 and 4) with respect to the mounting portion (100). 
Therefore, in view of Peng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and mounting mechanism of Born by adding a base and the mounting mechanism of Peng where the mounting portion has a first surface for pivotal connection with a second surface on the lighted pole for manually and selectively positioning the lighted pole with respect to the mounting portion, wherein the second surface extends away from the lighted pole along an axis parallel to a length of the lighted pole and wherein the second surface on the lighted pole is offset from an opening in a base of lighted pole, in order to allow selective adjustment and control of the position of the lighting pole to direct light in a desired direction.
Therefore, in view of Ebel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spring to the flexible, resilient member of Born, in order to the post to return to a vertical orientation when a lateral force is applied [Ebel, Abstract] and maintain a desired lighting position.

Re claim 12: Born teaches the member (24, fig. 1) supports the rigid pole (25, fig. 1) in a plurality of non-vertical positions (24 capable of being bent to various degrees) (see fig. 4) with respect to a mounting surface (surface of 11, fig. 4) of the watercraft (14) and returns the pole to a substantially vertical position (see fig. 4) with respect to the mounting surface of the watercraft (surface of 11).  
However, Born fails to teach the spring automatically returns the pole to a substantially vertical position with respect to the mounting surface of the watercraft.
Ebel teaches the spring (200, fig. 1) supports the rigid pole (300) in a plurality of non-vertical positions (see figs. 3 and 4) with respect to a mounting surface (see fig. 2) and automatically returns the pole (see abstract) to a substantially vertical position (see fig. 1) with respect to a mounting surface (see fig. 2).
Therefore, in view of Ebel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spring to the flexible, resilient member of Born such that the rigid pole automatically returns to a substantially vertical position with respect to the mounting surface of the watercraft, in order to the post to return to a vertical orientation when a lateral force is applied [Ebel, Abstract] and maintain a desired lighting position.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Born (US 6,848,815) in view of Peng (US 2020/0017176) and Ebel (US 7,832,695) as applied to claim 12 above, and further in view of Dias (US 2013/0134898).
Re claim 13: Born in view of Peng and Ebel fails to teach the light source comprises one or more LED lights and wherein the light source is provided in an epoxy for protection of the light source.  
Dias teaches a light source (300, fig. 3) comprises one or more LED lights (300) and wherein the light source (300) is provided in an epoxy (305, fig. 3) for protection of the light source (see para [0026]).
Therefore, in view of Dias, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Born with one or more LED lights where the light source is provided in an epoxy for protection of the light source, in order to protect the assembly [Dias, 0026] from harsh environments. 

Response to Arguments
Applicant's arguments filed 3/09/2022 have been fully considered but they are not persuasive. 
Regarding applicant's argument with respect to claim 11, the examiner notes that the arguments directed towards the electrical wiring bypassing the base portion and mounting mechanism do not apply for claim 11 since it does not recite those limitations. With respect to applicant's argument regarding the Ebel reference, the examiner notes that Ebel is directed to a flexible mounting mechanism for a mail box which is reasonably pertinent to applicant's problem of providing a flexible mounting mechanism. Furthermore, regarding applicant's argument with respect to the Ebel reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighted pole for mounting on a watercraft comprising a base portion and a lighted tip with a shaft extending therebetween and a flexible joint positioned between the base portion and the shaft, wherein the base portion has an opening for receiving an end of the flexible joint and for receiving electrical wiring operably connected to the lighted tip therethrough and the base portion has a surface offset from the opening for pivotally securing the base portion to a mounting mechanism with the electrical wiring bypassing the mounting mechanism for operably securing the lighted pole to the watercraft: and wherein an angle between the mounting mechanism and the base portion is selectively adjustable and securable by a manual locking mechanism, allowing the lighted pole to be secured to a non- horizontal surface of the watercraft or manually lowered for storage or transport of the watercraft with respect to claim 1; and 
a method of providing a navigation light to a watercraft comprising: securing a mounting mechanism of a lighted pole to an external surface of the watercraft in a mounting position; manually adjusting an angle between the mounting mechanism and a shaft of the lighted pole extending from connection with the mounting mechanism wherein the shaft terminates in a light source such that the shaft extends in a substantially vertical direction away from the watercraft; directing electrical wiring through an opening in a base of the lighted pole, the electrical wiring bypassing the mounting mechanism and operably connecting the lighted tip to a power source; protecting the light source against damage by providing a flexible joint between the mounting mechanism and the shaft such that when the shaft or light source come into contact with an obstruction, the shaft and light source are displaced from the mounting position to a protection position where the flexible joint automatically moves the shaft or light source to a substantially non-vertical position and wherein when the obstruction is removed the shaft and light source automatically return to the substantially vertical direction; and manually adjusting the angle between the mounting mechanism and the shaft of the lighted pole such that the shaft is folded down toward the surface of the watercraft with respect to claim 10; as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Widgery (US 2014/0085910) discloses a similar lighted pole. Adroin (US 2019/0023363) discloses a similar mounting mechanism 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875